Title: To Thomas Jefferson from George Clinton, 5 March 1793
From: Clinton, George
To: Jefferson, Thomas



Sir
New York 5th. March 1793

I had not the honor of receiving your letter of the 17th. of February before the 28th. Since which time I have been endeavoring to discover, where the Indian Treaties that you request, are deposited but my researches have hitherto been unsuccessful. Our Indian affairs were formerly under the direction of a superintendant, the last of whom was Sir John Johnson, and I am inclined to believe that most of the papers respecting Indian Affairs were in his possession at the commencement of the Revolution and either destroyed or carried off by him within the British Lines. In our Secretary’s Office there are certainly none that would be of any use. I have however reason to suppose, that there may be some Records of Antient Indian treaties in the Clerk’s Office of the County of Albany, and have written to him to furnish me with copies if he should discover any. Will you please to let me know whether transcripts of those made under the State Government are required. I am With the greatest Respect and esteem Your most Obedt. humle. Servt.

Geo: Clinton

